Citation Nr: 1822313	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease, lumbar spine.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from March 1962 to February 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Waco, Texas, Regional Office (RO). In October 2014, the Board remanded the appeal to the RO for additional development.

In August 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar spine degenerative disc disease did not originate during active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

In a February 1963 service treatment record (STR), the Veteran was noted to have low back pain, difficulty moving and slight tenderness on palpitation. A separation February 1963 STR entry notes slight back pain.

However, in the Veteran's January 1964 medical examination for service separation he was noted to have a normal spine and musculoskeletal system. The Veteran also checked boxes indicating no swollen or painful joints. The Veteran's PULHES profile on separation indicated that he was in very good physical health, including as to his physical capacity, upper extremities, and lower extremities as indicated by the P, U, and L designators. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In the Veteran's August 2015 hearing testimony he reported injuring his back while moving drums in a warehouse. The Veteran also reported going to sick call a few times during service but explained that he did not submit a claim at service separation because he was young and could deal with the pain. The Veteran reported first seeking medical care in 1998 when his back pain really began to affect him. 

In a July 1998 treatment record the Veteran was seen with complaints of low back pain. The Veteran continued to report back pain in various treatment records through his December 2012 VA examination.

In December 2012, the Veteran was afforded a VA examination. The Veteran reported low back pain since active duty with limitation of motion and aggravated by prolonged standing, sitting, and walking. The examiner noted a diagnosis for multilevel degenerative disc disease and stated the Veteran's back disability did not originate in service and was likely age related. 

In a September 2014 lay statement the Veteran indicated that his back problems began in service and have gotten steadily worse since service.

The Board has considered the Veteran's assertions that his lumbar spine degenerative disc disease was caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's lumbar spine degenerative disc disease originated during service. The Veteran was seen with low back pain in service, however, his pain resolved and his separation examination does not contain evidence of an in-service back disability. The Veteran was first seen for his lumbar spine degenerative disc disease in July 1998, approximately 34years after service separation. No competent medical provider has opined that the Veteran's lumbar spine degenerative disc disease began in or as a result of service. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for lumbar spine degenerative disc disease is denied.


REMAND

Remand is necessary to afford the Veteran a VA examination to determine the etiology of his diabetes. 

The case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for diabetes. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made for records from Dr. C, who treated the Veteran for elevated blood sugar in the 1970s.  THE VETERAN IS ADVISED THAT HE MUST PROVIDE ALL INFORMATION AS TO THE WHEREABOUTS OF THESE RECORDS AND COOPERATE WITH VA'S EFFORTS TO OBTAIN THEM. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his diabetes. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In the Veteran's January 1964 examination for service separation he did not report high blood sugar or a diagnosis for diabetes and reported his health as good. 

* In a December 2012 lay statement the Veteran indicated he was exposed to Agent Orange while stationed in Korat, Thailand. 

* Treatment records from September 2000 to January 2013 indicate the Veteran is monitoring his blood sugar and is taking insulin for diabetes. 

* In a July 2014 lay statement the Veteran indicated that he could have been exposed to herbicides while stationed in Thailand in 1962. 

* An August 2014 VA letter indicated that sufficient evidence to verify herbicide exposure does not exist. 

* In a September 2014 lay statement the Veteran indicated that he was exposed to Agent Orange while unloading equipment from aircraft in Korat, Thailand during his service. 

* In the Veteran's August 2015 hearing testimony he indicated service as an infantry man in Korat, Thailand. During his time in Korat the Veteran noted his duties included patrol and going out for details. The Veteran also noted that he came into contact with an unknown substance that smelled like fertilizer while stationed in Korat and was told his blood sugar was high in the 1970s. The Veteran indicated that he was not diagnosed with diabetes until the late 1990s.

* VA treatment records from December 2016 to November 2017 indicate treatment for diabetes. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's diabetes began during or as a result of a period of active service, or existed prior to service and was aggravated by service. 

d. The examiner must also provide an opinion as to whether the Veteran's diabetes could have been caused by herbicide exposure if such exposure is found by the RO.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


